Citation Nr: 1221956	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  04-37 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for low back strain with degenerative changes (low back disability).

2.  Entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disability (TDIU).  

3.  Entitlement to service connection for a left shoulder disability, claimed to be as secondary to the appellant's service-connected low back strain with degenerative changes.

4.  Entitlement to service connection for a disability of the cervical segment of the spine, claimed to be as secondary to the appellant's service-connected low back strain with degenerative changes.  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Esquire

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from June 1974 to June 1975. 

This case comes to the Board of Veterans' Appeals, hereinafter the Board, from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Atlanta, Georgia.  That rating decision denied a rating in excess of 20 percent for the appellant's low back disability.  This case was previously before the Board in June 2007, at which point it was remanded to the RO for further development. 

In August 2008, the case was returned to the Board for review.  At that time, the Board determined that the prior remand directives had been completed and issued a decision on the merits of the claim.  The issue before the Board at that time was entitlement to a rating in excess of 20 percent for a low back disability.  The Board determined the appellant was entitled to a rating of 40 percent, but no higher, for his low back disability, and granted the claim to that extent. 

Subsequently, the appellant appealed the Board's Decision to the United States Court of Appeals for Veterans Claims (Court).  In conjunction with that appeal, the VA along with the appellant's representative submitted a Joint Motion for Partial Remand.  In an August 2009 Order, upon an unopposed motion by VA's Secretary, the Court vacated and remanded the Board's decision to the extent that it denied a rating in excess of 40 percent for a low back disability.  As such, the issue has been rephrased to the issue now shown on the front page of this action.  

More specifically with respect to the Court's action, the Court remanded the case based on a finding that the Board had failed to expressly address the issue of functional loss and the impact, if any, of medical findings concerning pain in relation to the appellant's claim, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court ordered the Board to reexamine the evidence of record and seek any further evidence that is necessary for a fair adjudication of the appellant's claim.  Thus, in January 2010, the Board remanded the claim to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development. 

It is noted that when the claim was previously before the Board after the Court's action, the Board determined that a claim for entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) had been raised by the record and was considered "part and parcel" of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In such cases, a request for a TDIU is not a separate "claim" for benefits but, rather, is an attempt to obtain an appropriate disability rating, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  Id.  Accordingly, the claim for entitlement to a TDIU is considered ""part and parcel" of the appellant's increased rating claim and has been added as an additional issue now on appeal.  This issue was also returned to the AMC for additional processing.

During the time that the claim was being processed by the AMC, the appellant submitted a new claim for entitlement to service connection for a left shoulder disability and a disability of the cervical segment of the spine.  Service connection was denied by the RO in May 2010 and the appellant then appealed that action.  He then perfected his appeal.  All four issues have since been combined and are the subject of this Board action.

The Board would further note that the appellant and his wife provided testimony before the undersigned Veterans Law Judge (VLJ) at a hearing at the RO in February 2007.  Testimony was only provided with respect to the issue of entitlement to an increased evaluation for a low back disability.  Since that time, the appellant has been asked whether he desired to present testimony concerning the other three issues now noted on the front page of this action.  The most recent inquiry occurred in April 2012; a response was not received from either the appellant or his attorney.  As such, the Board concludes that the appellant does not desire a hearing on the three additional issues and will proceed with the adjudication of his claim for benefits.  

As indicated, the claim has been returned to the Board for appellate review.  Upon reviewing the development that has occurred since January 2010, the Board finds there has been substantial compliance with its remand instructions.  The Board notes that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall [v. West, 11 Vet. App. 268 (1998)] violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The record indicates that the AMC sent a letter to the appellant asking that he provide any additional evidence in support of his claim and it also informed him of what it would do in order to assist the appellant with his claim.  The record further indicates that the appellant was afforded a VA examination of his spine.  Additionally, the AMC attempted to obtain additional records from the Social Security Administration and various VA medical health care facilities, and the available records have been associated with the claims folders.  Based on the foregoing, the Board finds that the AMC substantially complied with the Board's January 2010 Remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  As such, the Board will proceed to review and decide the claim based on the evidence that is of record.

The issues of whether new and material evidence has been received sufficient to reopen the appellant's claim for entitlement to service connection for posttraumatic stress disorder (PTSD) and hypertension have been raised by the record, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a shoulder disability and a disability of the cervical segment of the spine are addressed in the REMAND portion of the decision below and they are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant has broad based disc bulges at L3-4, L4-5 and inflammation of the soft tissue in the vicinity of the spinal cord and nerve roots and suffers from incapacitating episodes occurring at least twice a year and lasting at least four weeks. 

2.  The appellant does not present evidence of unfavorable ankylosis of the lumbar spine, or intervertebral disc syndrome (IVDS) with incapacitating episodes lasting at least six weeks in duration.

3.  The appellant does not suffer from additional functional limitations produced by the lower back disability such that a higher disability evaluation should be assigned.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 40 percent for a low back strain with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 (2002) and Diagnostic Codes 5237, 5238, 5242, 5243 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The record reflects that for the issue involving an increased rating for a lower back disability, the appellant has been repeatedly informed of the evidence he was to provide to VA and which evidence VA would attempt to obtain on his behalf.  In this regard, the AMC most recently the appellant notice of the VCAA in March 2010, which spelled out the requirements of the VCAA and what the VA would do to assist the appellant.  The VA informed the appellant that it would request records and other evidence, but that it was the appellant's responsibility to ensure that the VA received the records.  The appellant was told that he should inform the VA of any additional records or evidence necessary for his claim involving an increased rating.

In March 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) appellant status; 2) existence of a disability; (3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In the present appeal, the appellant was provided with Dingess notice concerning how disability ratings and effective dates are assigned.  Because VCAA compliant notice has been provided, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).

VA also fulfilled its duty to assist.  In this instance, VA obtained the appellant's available medical treatment records, including requesting any treatment records from the facilities where the appellant had been treated, and those other records that the VA was made aware thereof.  It is specifically noted that there was a question as to whether the appellant was receiving benefits from the Social Security Administration (SSA).  The record was remanded to the Appeals Management Center (AMC) so that these records, if in existence, could be obtained.  The record reveals that inquiries were made of SSA and in response to those inquires, SSA provided to VA copies of the appellant's most recent SSA determination.  Given the foregoing, the Board finds that the VA has complied with the duty to procure the necessary medical and other records.

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  In this respect, the record reflects that over the course of this appeal, the appellant has undergone numerous examinations with respect to his back disability.  The results of those examinations have been included in the claims folder for review.  These reports involved a review of the medical history and the results of any testing accomplished during those exams and provided sufficient information so the Board can render an informed determination.  Therefore, the Board finds that these reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim.

Also, the appellant was given notice that the VA would help him obtain evidence but that it was up to the appellant to inform the VA of that evidence.  During the course of this appeal, the appellant has proffered documents and statements in support of his claim.  Moreover, in 2007, the appellant proffered testimony before the undersigned VLJ concerning the symptoms and manifestations produced by his service-connected back disability.  That is, he described his limitation of movement and the pain that was produced by the disability.  He also provided comments on any limitations that he was currently experiencing as a result of his back disorder.  It seems clear that the VA has given the appellant every opportunity to express his opinions with respect to the issue now before the Board and the VA has obtained all known documents that would substantiate the appellant's assertions.

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 (2011) requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2011) requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.7 (2011) provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  While the evaluation of a service-connected disability requires a review of the appellant's medical history with regard to that disorder, the Court has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 (2011).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, staged ratings must be considered. 

An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011). 

As previously noted, the appellant has been assigned (by the Board) a disability rating of 40 percent pursuant to the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 5243 (2011).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2011). 

Besides being able to rate the appellant's disability under this diagnostic code, it is also possible that his lower back disorder may be rated under any one of a number of diagnostic codes if the disability exhibits the appropriate manifestations and symptoms associated with that code.  These codes include 38 C.F.R. Part 4, Diagnostic Codes 5285, 5286, 5289, 5292, 5293, and 5295 (2002), along with Diagnostic Codes 5235 through 5243 (2011). 

Diagnostic Code 5285 - Vertebra, fracture of, residuals: 

With cord involvement, bedridden, or requiring long leg braces 					100 percent 
Without cord involvement; abnormal mobility requiring neck brace (jury mast) 			60 percent

In other cases rate in accordance with definite limited motion or muscle spasms, adding 10 percent for demonstrable deformity of vertebral body. 

Diagnostic Code 5286 - Spine, complete bony fixation (ankylosis) of: 

Unfavorable angle, with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type) 
						100 percent
Favorable angle 				60 percent

Diagnostic Code 5289 - Spine, ankylosis of, lumbar: 

Unfavorable 					50 percent 
Favorable 					40 percent 

Diagnostic Code 5292 - Spine, limitation of motion of, lumbar: 

Severe 					40 percent Moderate 					20 percent Slight 						10 percent 

Diagnostic Code 5293 - Intervertebral disc syndrome 

Pronounced; with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief 		60 percent 

Severe; recurring attacks, with intermittent relief 
						40 percent
Moderate; recurring attacks 		20 percent 
Mild 						10 percent
Postoperative, cured 			0 

Diagnostic Code 5295 - Lumbosacral strain 

Severe; with listing of whole spine to opposite, positive Goldwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritis changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion 
						40 percent 
With muscle spasms on extreme forward bending, loss of lateral spine motion, unilateral, in standing position 	
						20 percent
With characteristic pain on motion 	10 percent
With slight subjective symptoms only 	0 

The application of the words "slight," "mild," "moderate," "severe" and "pronounced" have not been defined in the Rating Schedule.  Rather than applying a mechanical formula, the VA must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  In evaluating the appellant's musculoskeletal impairments, the Board is cognizant of its responsibilities under the Rating Schedule.  38 C.F.R. § 4.71 et seq. (2011).  In a precedent opinion, the VA General Counsel has held that disabilities rated under 38 C.F.R. § 4.71a, Diagnostic Code 5293, involved limitation of motion, which warranted consideration based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40 and 4.45.  VAOPGCPREC 36-97. 

Ankylosis is the "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 86.). 

In evaluating increased rating claims, the Board will also consider the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011).  Under 38 C.F.R. § 4.40 (2011), functional loss or weakness due to pain supported by adequate pathology and evidenced by the visible behavior of the appellant is deemed a serious disability.  In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court expounded on the necessary evidence required for a full evaluation of orthopedic disabilities.  The Court held that ratings based on limitation of motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also held that the provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  However, the Board notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2011), should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996). 

During the pendency of this appeal there have been changes to the criteria governing the evaluation of spine disabilities.  The VA issued revised regulations concerning the sections of the VA Rating Schedule that deal with intervertebral disc syndrome.  See 67 Fed. Reg. 54345-54349 (August 22, 2002).  And VA further revised the rating criteria to provide a new General Rating Formula for Diseases and Injuries of the Spine.  See 68 Fed. Reg. 51454 -51458 (August 27, 2003). 

Under the new criteria, Diagnostic Codes 5235 through 5243 contemplate, respectively, vertebral fracture or dislocation, sacroiliac injury and weakness, lumbosacral or cervical strain, spinal stenosis, spondylolisthesis or segmental instability, ankylosing spondylitis, spinal fusion, degenerative arthritis of the spine, and intervertebral disc syndrome.  38 C.F.R. Part 4 (2011).  All diagnostic codes (except where 5243, intervertebral disc syndrome, is evaluated under the formula for rating intervertebral disc syndrome based on incapacitating episodes) are evaluated under the following criteria. 

Under the revised regulations, to warrant a 30 percent rating, the medical evidence would have to show forward flexion of the thoracolumbar spine to 35 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned where there is favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine 30 degrees or less.  A 50 percent rating will be awarded where there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  [The rest of the rating criteria are inapplicable as they pertain to rating cervical spine segment disorders.] 

Normal forward flexion of the lumbar segment of the spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a (2011). 

When a law or regulation changes after a claim has been filed but before the administrative appeal process has been concluded, VA must apply the regulatory version that is more favorable to the claimant.  See VAOPGCPREC 7-2003 (Nov. 19, 2003) ("[S]tatutes or regulations liberalizing the criteria for entitlement to compensation . . . may be applied to pending claims because their effect would be limited to matters of prospective benefits."); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, where the amended regulations expressly provide an effective date and do not allow for retroactive application, the appellant is not entitled to consideration of the amended regulations prior to the established effective date.  Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2006) (where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue).  For any date prior to September 26, 2003, VA cannot apply the revised regulations. 

The revised criteria further provides that intervertebral disc syndrome (preoperatively or postoperatively) will be rated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (2011) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurological signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

As to the neurological component, under 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2002) and (2011), for rating sciatic neuropathy, a 10 percent rating is warranted when the impairment is mild, 20 percent when moderate, 40 percent when moderately severe, 60 percent when severe with marked atrophy, and 80 percent when there is complete paralysis when the foot dangles and drops, no active movement is possible of muscle below the knee, flexion of the knee is weakened or (very rarely) lost.

As reported, the appellant has been assigned a 40 percent disability rating.  Diagnostic Codes 5292 and 5295 do not allow for a rating in excess of 40 percent and, as such, they are not for consideration.  38 C.F.R. Part 4 (2002).  

Extensive VA and private treatment records have been associated with the claims file and document the appellant's ongoing treatment for, inter alia, his low back disability.  It is specifically noted that in conjunction with his complaints of pain, the appellant, in 2008, 2009, and 2010, sought specific treatment from a doctor who specializes in pain management.  Those records have also been included in the claims folder.  Throughout this long appeal, the appellant has complained of pain, along with limitation of movement, throughout the low back, hips, and legs. 

An August 2003 MRI indicated that he had moderate acquired stenosis at L4-5/L5-S1 due to posterior disc bulges and right L5 nerve root compression, bilateral L 4 root compression and facet arthropathy.  The appellant was diagnosed as having lumbar degenerative disc disease with nerve root compression and facet arthropathy. 

He underwent a VA examination in October 2003 at which time he was noted to walk with his back bent, leaning forward but had no muscle spasms or tenderness to palpation of the low back.  He had positive straight leg tests bilaterally.  His range of motion was noted to include 90 degrees of forward flexion with pain but not further limited by weakness, fatigue, lack of endurance or incoordination; extension to 10 degrees with pain; right lateral flexion to 35 degrees with pain; left lateral flexion to 40 degrees; and bilateral rotation to 10 degrees with pain but not further limited by fatigue, weakness, lack of endurance or incoordination.  He was noted to have no bowel or bladder dysfunction but some erectile dysfunction.  He had a normal peripheral nerve exam.  After diagnostic testing, he was diagnosed as having minimal degenerative changes which changed his ultimate diagnosis from just low back strain to include the degenerative changes of the lumbar spine with decreased range of motion and positive straight leg test bilaterally. 

In November 2003 he received an injection for treatment of low back pain and was diagnosed as having spinal stenosis.  Six months later, in April 2004, MRI imaging showed mild interval worsening of central spinal stenosis secondary to increase in epidural fat at the L3-4, L4-5, and L5-S1 levels.  Finally, in July 2004, the appellant underwent a L3-S1 decompression surgery for his lower back. 

A November 2004 VA treatment note indicates that the appellant's complaints of radiating pain down his legs were not radicular in nature and therefore unrelated to his low back disability.  In June 2005, MRI imaging showed developmentally narrow canal with multilevel previous resection.  A small amount of disc protrusion was again seen at L5-S1, without evidence of direct neural impingement.  However, the protrusion was diagnosed as possibly impinging upon the exiting L5 nerve roots under physiologic stress. 

An August 2007 MRI indicated that the appellant had broad disc bulges at L3-4 and L4-5, which extended to the neural foramen bilaterally producing neural foraminal stenosis at both levels, right paracentral broad based disc protrusion at L5-S1.  This protrusion abutted the exiting right L5 nerve root.  Correlation for a right L5 radiculopathy was recommended.  Prominency of the epidural fat at L5-S1 suggesting epidural lipomatosis and status post laminectomies at L4 and L5 were also noted. 

In November 2007, the appellant's medical history was evaluated to determine the measures he should take with regards to any neurological manifestations of his low back disability.  After reviewing the medical history, the examiner concluded that the appellant had:

	. . . clinical chronic low back pain, consistent with degenerative spine disease and on top of this he has post-laminectomy syndrome.  There is no clinical finding to suggest radiculopathy or myelopathy and his MRIs are not indicative of any significant pathology.  Without having seen the patient back in 2004 I can not say with certainty but I do know that the majority of patients with so called "stenosis from lipomatosis" do extremely poorly with surgery.

The appellant underwent both neurological and orthopedic examinations regarding his low back disability in December 2007.  At the neurological examination, the appellant presented with a slow and cautious walk but with no foot drop.  He complained of back and hip discomfort.  Upon muscle strength testing, the examiner found no weakness and no visible atrophy of lower leg muscles.  The examiner stated that sensory testing demonstrated normal responses to pin and touch over the left foot (which was claimed to be numb) but no perception of pin sensation over the right foot top and sole.  The examiner gave a diagnosis of chronic low back pain with pain radiating into the legs in a non-radicular distribution, and specifically stated to have found no objective neurological findings on this or previous examinations and no evidence of specific radiculopathy or sciatic nerve involvement or any other evidence of a neurological problem. 

The orthopedic examiner measured the appellant's range of motion to include extension-flexion from -20 degrees to 40 degrees with a tilt to the right side.  The appellant was also measured to have right lateral flexion to 30 degrees and left lateral flexion to 10 degrees.  Right lateral rotation was measured to 35 degrees and left lateral rotation was measured to 30 degrees.  He did not report any pain on motion during any of the above measurements and upon repetition did not report pain, fatigue, weakness, lack of endurance, or incoordination.  The examiner indicated that the appellant had incapacitating episodes about twice per year lasting from weeks to a month.  During that time, the examiner stated that the appellant had additional pain and was bedridden.  No ankylosis was found.  X-ray imaging indicated that the appellant had lumbar spine degenerative disc disease and the examiner indicated that the clinical findings were out of proportion to the x-ray findings and concluded that it was probably due to inflammation of the soft tissue surrounding the vertebra. 

As reported previously, the appellant sought treatment from a private doctor for pain management.  A review of the records extending from 2008 to 2010 show that the appellant sought repeated treatment from the medical care provider.  Said care included the prescribing of medications such as Percocet(r) and OxyContin(r) along with physical therapy.  It is noted that these records suggest that while the appellant suffered from occasional muscle spasms and restrictions in the range of motion of the lower back, neurological manifestations were not found or exhibited.  Moreover, when asked to express the type of pain the appellant was exhibiting, the examiner classified the pain as "moderate" which was at least partially relieved through the use of medications.  The pain doctor also concluded that the appellant's functionality was increased after therapy (physical and drug).  The records also suggested that the symptoms and manifestations produced by the lower back disorder were, at times, intermittent and they had stabilized.  Finally, the Board would point out that none of the records suggested, insinuated, or stated that the appellant was limited by weakness, fatigue, lack of endurance or incoordination.  Restrictions were not reported as being due to functional loss due to pain.  

A further review of the appellant's SSA records also fails to reveal specific findings concerning the severity of the appellant's lower back disability.  While the documents attest to the nature and scope of the symptoms produced by the back disability, these same documents are quiet with respect to functional loss or limitations due to weakness, fatigue, lack of endurance, or incoordination.  

Noted previously was the fact that in January 2010 the Board remanded the claim to the AMC for the purpose of obtaining additional evidence.  A part of tasking was the performance of another examination of the appellant.  The record reflects that such an examination was performed in November 2011.  Prior to the exam, the appellant expressly told the examiner that flare-ups did not impact the function of his lower back.  Range of motion studies were accomplished and these did show that there was some restriction of movement of the lower back.  However, when the appellant was performing the movements, objective evidence of painful motion was not found.  The examiner further concluded that there was no additional limitation in range of motion after repetitive movement, and there was no functional loss or functional impairment.  Muscle atrophy and a reduction in muscle strength were not found, and when filmed, fracture of the vertebrae was not diagnosed/reported.  While radicular pain was reported, said pain was classified as intermittent and mild extending into the lower extremities.  Based on questions to the appellant and a review of the medical records, the examiner reported that the appellant had not suffered from any incapacitating episodes with respect to intervertebral disc syndrome over the previous twelve month period.  In finishing the examination, the doctor wrote that the appellant did not have ankylosis of any type of the lumbar segment of the spine.  

While there is no question that the appellant's lower back disability produces symptoms and manifestations that qualify him for a disability evaluation of 40 percent, the abundance of evidence collected over the course of this appeal does not support a disability evaluation in excess of 40 percent.  None of the examination reports or the medical records suggests or insinuates that the appellant now suffers from ankylosis of the lumbar segment of the spine.  Rather, range of motion, while limited, was not found to be that far from normal and in no way was documented as showing ankylosis.  Not only did the December 2007 examiner specifically made a negative finding of ankylosis in the examination report, but in 2011, a second doctor repeated a finding of "no ankylosis".  

The Board recognizes that the appellant has constant or near constant pain, and has experienced pain throughout the time period covered by his appeal.  Constant pain, as described by the appellant, is certainly a component of disability, and the Board does not seek to minimize its impact; however, all compensable levels under the amended rating schedule are assigned "with or without symptoms such as pain."  In essence, the report of constant pain is not probative of entitlement to a higher rating.  Rather, it is the level of impairment resulting from pain that is important.

Assertions of pain, whether from the appellant or as related by his wife or medical professionals, do not address the crucial distinction between favorable and unfavorable ankylosis, and do not purport to establish that the appellant's thoracolumbar spine segments are fixed such that he cannot attain the neutral position, or that pain, weakness, fatigue, or incoordination produce a level of impairment that approximates fixation of the thoracolumbar spine segments such that the neutral position cannot be attained. 

Even if it were conceded that the appellant's pain is so severe as to prevent all motion of the spine, such condition (favorable ankylosis) is fully contemplated by the 40 percent rating already assigned.  The criteria for a higher rating call for unfavorable ankylosis, which is a condition that is not more nearly approximated than favorable ankylosis, and this is true under both the pre-amended and amended spine regulations.


Because unfavorable ankylosis of the lumbar segment of the spine has not been diagnosed, Diagnostic Codes 5289 and 5240 are not for application.  38 C.F.R. Part 4 (2002) and (2011).  Since the appellant has not been diagnosed as having favorable ankylosis of the spine, or fusion of the lumbarical segments, then Diagnostic Codes 5286, 5289, and 5241 are also not for application.  Id. 

The appellant's service medical records do not indicate that the appellant fractured any of his vertebrae while in service.  Hence, because the appellant did not fracture his vertebrae, Diagnostic Codes 5285 and 5235 are not for application.  38 C.F.R. Part 4 (2002) and (2011).  

Yet, the question remains - does the appellant meet the criteria for a higher rating pursuant to the rating criteria for intervertebral disc syndrome? 

The VA examination reports are definite in the conclusions that the appellant is not suffering from sciatic neuropathy as a result of his lower back disability.  Although the appellant has reported pain, the medical evidence does not establish atrophy of the involved nerves even though there has been occasional muscle spasms of the lower back reported.  Moreover, the appellant has not experienced paralysis of the nerves and the appellant has been capable of moving his lower extremities, even though he complains of pain. 

Additionally, there is nothing in the available medical records, and the statements provided by the appellant, that suggests that the he has suffered from incapacitating episodes for a period of six weeks or that he has been prescribed bed rest for a period of six weeks by a physician.  None of the medical records suggest or insinuate that the appellant has been bedridden for six weeks solely as a result of his service-connected back disorder.  As reported, the appellant's medical treatment records were obtained.  As stated previously, these records do not show that he has been prescribed bed rest for a period of six weeks (or more) by his treating, or any other, physician. 

The Board has also considered the guidance of 38 C.F.R. §§4.40, 4.45, 4.59 (2011), and DeLuca.  The Board again acknowledges that the appellant's lower back disability is manifested by objective evidence of painful, decreased range of motion, tenderness, spasm, and occasional numbness in the lower extremities.  The medical records further show that the appellant uses a cane occasionally for assistance.  However, none of the medical records, to include the opinions provided by the medical examiners, have suggested, insinuated, or hypothesized that the appellant was limited by weakness, fatigue, lack of endurance or incoordination.  Restrictions have not been reported as being due to functional loss due to pain.  In other words, although the medical evidence from 2003 to the present clearly and repeatedly show that the appellant's lower back disability produces pain, there has been no additional range of motion loss due to pain or other factors on repetitive use reported or observed.  Moreover, while it is conceivable that pain could further limit function, the various examiners over the years have not expressed any further limitation in terms of additional limitation of motion.  Thus, it is a conclusion of the Board that the appellant's disability does not manifest symptoms that would qualify him for a higher evaluation based upon the DeLuca factors. 

The Board would further note, even though the Court's adoption of the parties Joint Motion for Partial Remand would suggest the contrary, that the appellant has been assigned a 40 percent disability rating.  This is the maximum disability rating available based on symptomatology that includes limitation of motion.  Where a musculoskeletal disability is currently evaluated at the highest schedular evaluation available based upon limitation of motion, a DeLuca analysis is foreclosed.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  Accordingly, the aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 (2011) and DeLuca, supra, are not for consideration.

In addition, while certain treatment records include complaints of radiating pain and other neurological manifestations which are suggested to be associated with the appellant's low back disability, the December 2007 and the November 2011 reports which were both made after complete physical examination of the appellant and after a review of all medical evidence, indicates that the appellant's complaints of pain in the extremities is in a non-radicular pattern.  This conclusion is the same as that reached by the VA treatment provider in November 2004.  This indication precludes any conclusion that the supposed neurological manifestations are related to the appellant's back disability.  As such, an additional disability rating for neurological manifestations is not applicable here. 

To state it in a different manner, the VA could also evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011).  The emphasis here is on the word "objective."  Although the appellant may complain of neurological symptoms (i.e., weakness of the lower extremities, radiating pain, etc.), there has been no objective evidence of neurologic impairment.  Additionally, the appellant has not alleged bowel or bladder impairment.  VA examinations have shown no muscular reflex abnormalities or sensory abnormalities or impairment of muscle strength.  Therefore, based on the lack of such symptomatology in this case, a separate rating could not be assigned

In addition, the Board has considered the veteran's statements regarding his service-connected disability on appeal.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Here the appellant has certainly provided credible statements with respect to his lower back disability and the symptoms it has produced over the course of this appeal.  Nevertheless, based on the record as a whole, the Board finds that the appellant's statements as to the severity of his back disability are outweighed by the medical evidence that indicates a severe, but not pronounced, back disorder.  The Board does not doubt that the appellant experiences discomfort and pain with respect to his service- connected disability.  However, such symptoms do not allow for the assignment of a disability rating in excess of 40 percent under the applicable diagnostic code.

In determining whether an increased evaluation is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case an increased rating must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The various examination results and the medical treatment records, along with the information provided by the appellant, attest to the severity of his lumbar spinal condition.  However, they do not suggest that the appellant's condition is presently under evaluated.  The records do not reveal constant neurological findings consistent with a more severe condition affecting the lumbar segment of the spine or any of the discs that would entitle the appellant to a rating in excess of 40 percent.  While the appellant has complained of persistent pain and discomfort that has not been relieved by pain medications or therapy, the evidence does not show that the pain has restricted the appellant's ability to perform the tasks of daily living. 

It is therefore the Board's decision that symptomatology and other evidence indicative of a pronounced disc or lumbar spine condition have not been presented.  The evidence proffered does not show pronounced intervertebral disc syndrome with recurring attacks without intermittent relief.  The evidence has not shown either favorable or unfavorable ankylosis, and none of the examiners has classified the appellant's lumbar segment of the spine as having marked deformity.  Thus, under the old rating criteria, in effect prior to September 22, 2002, or the new criteria in effect after that date, a disability evaluation in excess of 40 percent is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 4.1, 4.2, 4.7, 4.10, Part 4 (2002) and (2011). 


Additionally, the Board has considered whether it is appropriate to assigned "staged ratings," in accordance with Fenderson, Hart, supra.  However, the Board finds that the medical evidence demonstrates consistently and throughout that the appellant meets the criteria for a 40 percent rating, but no higher, from the date of his claim.  Therefore, the assignment of staged evaluations in this case is not necessary. 

In sum, the Board denies the appellant's claim for the assignment of a disability rating in excess of 40 percent for a lower back disability.  The benefit-of-the-doubt-rule has been considered in making this decision.  See 38 U.S.C.A. § 5107(b) (West 2002 and Supp. 2010); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Hence, the appellant's claim is denied. 

The Board has also considered whether the appellant is entitled to an extraschedular evaluation.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a appellant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected lower back disability is inadequate.  A comparison between the level of severity and symptomatology of the appellant's back disorder with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the appellant's disability level and symptomatology; as discussed above. 

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the appellant does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the appellant required frequent hospitalizations for his lower back disability.  Additionally, there was not shown to be evidence of marked interference with employment solely due to the disability.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture. 

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2011) is not warranted.


ORDER

Entitlement to an evaluation in excess of 40 percent for low back strain with degenerative changes (low back disability) is denied.



REMAND

As reported above, there are three other issues now on appeal - entitlement to service connection and entitlement to a TDIU.  The record shows that the appellant underwent a VA examination of the left shoulder and cervical segment of the spine in May 2010.  A copy of that report is of record.  Upon completion of the examination, the examiner provided the following statements:

	. . . I am unable to render an opinion as to whether or not current L shoulder diagnosis is related to in-service symptoms. . . . 

	. . . I am unable to render an opinion as to whether or not current cervical spine diagnosis is related to in-service symptoms as medical records information provided does not show reference to complaints, evaluation, or treatment for cervical spine. . . . 

Upon reviewing this report, it is the conclusion of the Board that this report is inadequate and does not provide the information needed in order to properly adjudicate the claim.  To be adequate, more than a conclusion needs to be expressed that the etiology of a particular condition is not known or is unknowable.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Rather, a sufficient rationale and supporting explanation needs to be provided that addresses such matters as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and whether the question is so outside the norm of practice that it is really impossible for the examiner to use his or her medical expertise and training to render an opinion.  See also Jones v. Shinseki, 23 Vet. App. 382 (2010) (the Court held that in order to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.)  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Thus, upon reviewing the medical examination report, the Board finds that the examination is inadequate and as such, the RO failed to comply with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim. 

Because there is a lack of clarity in the record, the Board believes that the claim must be returned to the AMC so that additional medical testing may be achieved.  That is, since the record fails to provide to the Board the necessary information needed in making a determination as to whether the appellant is now actually suffering from the claimed disabilities and the etiology of said disorders, the record must be returned to the AMC so that additional medical testing may be accomplished and complete diagnoses obtained.  To do otherwise would be prejudicial to the appellant and would be a breach of the VA's duty to assist an appellant with his claim before it. 

With respect to the appellant's claim involving a TDIU, the Board also finds that the record is inadequate in order to make a determination as to whether the appellant's lower back disability prohibits him from obtaining and maintaining gainful employment.  As reported in the Decision portion of this action, the appellant underwent an examination of his back in November 2011.  As a part of that examination, the medical advisor was asked to express an opinion as to whether the appellant's back disability made him unemployable.  While the examiner reported that the appellant was not working because he could not go up and down stairs, pull cables, excessively walk, or lift no more than twenty pounds, the examiner did not specifically state or hypothesize that he was unemployable due to his back disorder.  

Hence, after reviewing the record, it is also the conclusion of the Board that the examination results are insufficient for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Because there is a lack of clarity in the record, the Board believes that the claim must once again be returned to the AMC so that additional medical testing may be achieved.  That is, since the record fails to provide to the Board the necessary information needed in making a determination as to whether the appellant is unemployable due to his service-connected disability, the record must be returned to the AMC so that additional medical testing may be accomplished and complete diagnoses obtained.  To do otherwise would be prejudicial to the appellant and would be a breach of the VA's duty to assist an appellant with his claim before it. 

Moreover, even if the record contained sufficient medical evidence with respect to the TDIU claim, the Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the appellant's claims for service connection for a left shoulder disability and a disability of the cervical segment of the spine.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, consideration of the issue of entitlement to a TDIU is deferred pending the readjudication of the appellant's service connection claims.

Also, because the claim is being returned for additional development, copies of any available VA, private, and other federal medical treatment records currently not of record should be obtained and incorporated in the claims file.  It is important to note that records generated by VA facilities (or at other federal facilities) that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, any recent treatment records should be associated with the claims file.

Accordingly, further appellate consideration will be deferred and the case is REMANDED to the AMC for the following development:

1.  The AMC should request that the appellant provide any additional relevant medical records that are not already of record or sufficient information that would allow the AMC to request the records.  Then, the AMC should contact the named health care providers, provided that the appellant has provided the signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2011).

2.  The AMC should specifically obtain and include in the claims folder the appellant's VA medical treatment records, reports, and laboratory findings for the periods extending from October 2011 to the present.  If the VA records for this time period does not exist, the AMC should specifically note this in the record and notify the appellant pursuant to 38 C.F.R. § 3.159(e) (2011). 

3.  After the development above has been completed, the AMC should schedule the appellant for an examination in order to determine the etiology and nature of his claimed disabilities of the left shoulder and neck.  Specifically, the examination should be accomplished so that a determination may be made as to whether the appellant now suffers from a disability of the left shoulder and the neck.  The examination must be conducted by a physician; i.e., not a nurse practitioner, physicians' assistant, nurse, doctor of osteopathy, etcetera, in light of the issues involved.  The examiner should be provided with the appellant's claims folder and a copy of this Remand and should review the appellant's medical history.  The examiner should indicate in the examination report that the claims folder was reviewed.  Again, any tests and studies deemed necessary should be accomplished at this time.

The examiner should render an opinion as to whether it is at least as likely as not that any found disabilities of the left shoulder and the cervical segment of the spine began in military service or are related to his military service or have been caused by or aggravated by his service-connected low back disorder.  That is, has either the appellant's left shoulder disability or neck disorder been aggravated (i.e., permanently worsened) beyond the natural progress of those diseases by the service-connected lower back disorder.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

The physician should provide a comprehensive report including rationales for all opinions and conclusions.  If further testing or examination by specialists is required to evaluate the claimed disabilities, such testing or examination is to be done before completion of the examination report.  It is requested that the results of the examination be typed or otherwise recorded in a legible manner for review purposes. 

4.  Thereafter, the appellant should be schedule for a new VA general medical examination to determine whether the appellant's service-connected disability(ies) (and the medications he takes therefor) preclude substantially gainful employment. 

A complete rationale for any opinion expressed should be included in the examination report.  The claims folder and a complete copy of this Remand must be made available to the examiner for review in conjunction with the examination.  The examiner is asked to make a determination as to whether the appellant perform sedentary work.  The examiner is requested to explain, given the appellant's current service-connected disability (and the restrictions produced by that condition), if the appellant may only work part-time in a job that did not impinge on his service-connected disability. 

A rationale is requested for all opinions rendered.  If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether the appellant's service-connected disability prevents him from obtaining and maintaining gainful employment, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

The examiner must provide a comprehensive report including complete rationale for all conclusions reached in a legible report.  The examiner should specifically discuss the assertions made by the appellant concerning his unemployability and any past inconsistent or contradictory medical opinions previously given.  The results proffered by the examiner must reference the complete claims folders and it is requested that the results of the examination be typed or otherwise recorded in a legible manner for review purposes.

5.  The AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examination.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the appellant must be provided a supplemental statement of the case (SSOC).  The AMC is reminded that in making a determination as to whether a TDIU may be granted based on extraschedular considerations, that the AMC must fully discuss why, or why not, it is sending the claim to the Director, VA Compensation and Pension.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  

The appellant need take no action unless otherwise notified.  The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


